Citation Nr: 0105558	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from March 1989 to December 
1991.  He served from August 2, 1990 to December 10, 1991 in 
support of Operation Desert Storm.  He did not have service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

An April 1992 RO rating decision denied service connection 
for bilateral pes planus.  The veteran was notified of this 
decision in May 1992 and he did not appeal.

In 1997 and 1998, the veteran submitted applications to 
reopen the claim for a bilateral foot condition.  This appeal 
comes to the Board of Veterans' Appeals (Board) from an 
August 1999 RO rating decision that determined there was no 
new and material evidence to reopen the claim for service 
connection for a bilateral foot condition.  The Board has 
classified the issue as shown on the first page of this 
decision for the reasons noted below.


FINDINGS OF FACT

1.  By unappealed RO rating decision of April 1992, service 
connection for bilateral pes planus was denied.

2.  Evidence received subsequent to April 1992 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a bilateral foot disorder.

3.  Pes planus is not currently demonstrated.

4.  A bilateral foot condition manifested by pain and 
variously classified to include plantar fasciitis and 
metatarsalgia had its onset in service.


CONCLUSIONS OF LAW

1.  The unappealed April 1992 RO rating decision, denying 
service connection for bilateral pes planus, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for a bilateral foot condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  A bilateral foot condition manifested by pain and 
variously classified to include plantar fasciitis and 
metatarsalgia was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The April 1992 RO rating decision denied service connection 
for bilateral pes planus.  The veteran was notified of the 
decision and he did not appeal.  An unappealed decision is 
final with the exception that a claimant may later reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 
question now presented is whether new and material evidence 
has been submitted since the unappealed April 1992 RO rating 
decision, denying service connection for bilateral pes planus 
to permit reopening of the claim.  38 C.F.R. 3.156(a) (2000); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether it shows 
the presence of the claimed condition and whether it is 
related to an incident of service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record in April 1992 consisted of statements 
from the veteran to the effect that he had a bilateral foot 
condition that had its onset in service, and VA and service 
medical records.  The service medical records revealed the 
presence of pes planus at the time of the veteran's medical 
examination in April 1988 for enlistment into service, and 
that he was treated for foot problems in service, including 
possible plantar fasciitis and a possible heel spur in 
September 1989.  Pes planus was not found at the time of the 
veteran's medical examination for separation from service in 
November 1991 or at a VA medical examination in January 1992.

Since the April 1992 RO rating decision, various evidence has 
been submitted, including a private medical report dated in 
May 1999 noting a history of painful feet since service and 
showing diagnostic impressions of plantar fasciitis and 
metatarsalgia of both feet.  This evidence now shows that the 
veteran has the claimed bilateral foot disorder and is of 
such significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  Hodge, 155 F. 3d 1356.  Hence, the 
Board finds that there is new and material evidence to reopen 
the claim for service connection for a bilateral foot 
condition.  38 C.F.R. § 3.156(a).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection for 
a bilateral foot condition.  There is no identified evidence 
not accounted for and an examination has been performed with 
regard to the veteran's claim.  Hence, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 
5126, and to be codified as amended at 5102, 5103, 5106 and 
5107).

The Board also finds that it may now consider the veteran's 
claim for service connection for a bilateral foot condition 
on the merits without a remand of the case to the RO for such 
initial consideration because the requested benefit is being 
granted to the veteran.  Under the circumstances, the Board 
finds that there is no prejudice to the veteran in appellate 
consideration of his claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

As noted above, pes planus was found at the veteran's medical 
examination in April 1988 for enlistment into service, and he 
was treated for foot problems in service, including possible 
fasciitis and possible heel spur.  At the time of his medical 
examination in November 1991 for separation from service, he 
complained of foot trouble, but a foot disorder was not 
found.

The post-service medical records show that the veteran 
underwent a VA medical examination in January 1992, including 
X-rays of his feet.  He complained of painful feet, but a 
foot disorder was not found.  

In October 1997, he underwent another VA medical examination.  
The veteran gave a history of pes planus when he entered 
service with no problems and that he started having painful 
feet after marches and walking in service.  X-rays of the 
feet were normal.  The examiner found bilateral pes planus 
deformity with pain syndrome.

The May 1999 private medical report notes a history of pes 
planus prior to service and of painful feet since service 
that the examiner opined possibly was exacerbated by military 
activities.  X-rays of the feet were essentially normal.  
There were decreased longitudinal arches of the feet.  Other 
clinical findings were essentially normal.  The diagnostic 
impressions were bilateral plantar fasciitis and bilateral 
metatarsalgia.  

The veteran underwent VA examination of his feet in June 
1999.  X-rays of the feet showed no abnormalities.  No 
significant abnormalities of the feet were found.  The 
assessment was "feet pain."

After consideration of all the evidence, the Board finds that 
it does not currently demonstrate the presence of pes planus.  
Hence, the veteran's foot problems cannot be associated with 
this condition.  The evidence does show that the veteran was 
seen for foot problems in service and that plantar fasciitis 
was suspected, that he has continued to complain of foot 
problems since separation for service, and that plantar 
fasciitis and metatarsalgia of the feet was noted in the May 
1999 private medical report.  The most recent VA report of 
the examination of the veteran's feet in June 1999 indicates 
that he still has painful feet.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In this case, 
the evidence shows that the veteran was treated for foot 
problems in service, including possible plantar fasciitis, 
and that he continues to have a bilateral foot condition 
manifested by pain and variously classified to include 
plantar fasciitis and metatarsalgia of the feet.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

While the clinical findings in service are insufficient to 
demonstrate the presence of a chronic bilateral foot 
condition, the overall evidence shows a continuity of a 
bilateral foot condition since separation from service 
manifested by pain variously classified to include plantar 
fasciitis and metatarsalgia of the feet.  The Board finds 
that the evidence indicates that this bilateral foot 
condition had its onset in service and that it supports 
granting service connection for this condition.


ORDER

The claim having been reopened by new and material evidence, 
service connection for a bilateral foot condition manifested 
by pain and classified as plantar fasciitis and metatarsalgia 
of the feet is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

